are
‘4 1

pleaded guilty to count(s) 1 of Complaint CLERK. US, DISTRICT COURT

AG 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of ] / a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vy. (For Offenses Committed On or After November 1, 1987)

Jose Martinez-Quiroz Case Number: 3:19-mj-23916

 

Benjamin P Leebman-

Defendant’s Attorne| - { L E D
F

SEP 24 2019

 

REGISTRATION NO, 89295298
THE DEFENDANT:

 

LIFORNIA
L1. was. found guilty to count(s) SOUTHERN DISTRICT OF CA DUTY

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
{] The defendant has been found not guilty on count(s) .
CL] Count(s) ; dismissed on the motion of the United States.
_ IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

ra TIME SERVED - O days

J Assessment: $10 WAIVED & Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. oe

LJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 24, 2019
Date of Imposition of Sentence

Received “7,7 =" /] Yo

USM - HONORABIFE ROBERT N. BLOCK
"UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | | ———--3:19-mj-23916

 

 
